Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,227,582 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Double patenting rejection has been withdrawn in view of the submitted Terminal Disclaimer.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-20 are directed to computer-implemented method when executed on data processing hardware of a parameter server causes the data processing hardware to perform operations, and a parameter server. Claims 1 and 11 identify the uniquely distinct features of “obtain a corresponding training utterance of one or more predetermined words spoken by a respective training speaker different than each other respective training speaker that spoke the corresponding training utterance obtained for other ones of the plurality of replicas of the neural network model; and train, using the current set of parameter values for the neural network model and the corresponding training utterance obtained for the corresponding replica of the neural network model, the corresponding replica of the neural network model to generate corresponding updated parameter values for the neural network model; and from each data processing apparatus of the plurality of data processing apparatuses, receiving the corresponding updated parameter values for the neural network model”. The closest prior art Wang et al. (US 2015/0019214) teaches a method of training a Deep Neural Network (DNN) model (e.g., an acoustic or language model for speech recognition) includes: at a device comprising one or more processors and memory: establishing an initial DNN model; dividing a training data corpus into a plurality of disjoint data subsets; for each of the plurality of disjoint data subsets, providing the data subset to a respective training processing unit of a plurality of training processing units operating in parallel, wherein the respective training processing unit applies a Stochastic Gradient Descent (SGD) process to update the initial DNN model to generate a respective DNN sub-model based on the data subset; and merging the respective DNN sub-models generated by the plurality of training processing units to obtain an intermediate DNN model, wherein the intermediate DNN model is established as either the initial DNN model for a next training iteration or a final DNN model in accordance with a preset convergence condition (paragraph [0009]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675